Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jonathan Polk on 6/29/2022.

The application has been amended as follows: 
	Claim 26, line 2: - - non-transitory - - has been added between “on a” and “computer-readable medium”.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is: “establishing a first Border Gateway Protocol (BGP) connection to a second network element; sending a first BGP update message to the second network element, wherein the first BGP update message comprises network layer reachability information (NLRI), wherein the NLRI comprises a type field, wherein the type field indicates that the NLRI comprises the SF information”, “establishing a second BGP connection to an upper-level SFF: determining that topology information in a first subdomain is synchronized, wherein the first network element is a top-level classifier (CF) in the first subdomain; generating a service digest of the first subdomain based on topology information of routing network elements in the first subdomain, wherein the service digest comprises an identifier of the first subdomain and a service type of the first subdomain; and sending a fourth BGP update message to the upper-level SFF, wherein the fourth BGP update message comprises the service digest”.  

The closest prior art to Shen et al. (Pub. No.: US 20170064039 A1) teaches establishing a first Border Gateway Protocol (BGP) connection to a second network element (FIG. 1, shows a BGP Router Reflector (RR) 40. The controller 30 and the BGP RR 40 are connected to a network 50 which is in turn connected to the routers R1-R5.  Para. 20).  
Shen teaches a first BGP update message (BGP Network Layer Reachability Information (NLRI), Para. 21), the first BGP update message comprises network layer reachability information (NLRI) (controller 30 advertises the SFC definitions as BGP Network Layer Reachability Information (NLRI) to the BGP RR 40, Para. 21).  
Shen teaches, wherein the NLRI comprises a type field (SFC Path NLRI: This specifies the SFC-PID and Service Index, Para. 22, 25), wherein the type field indicates that the NLRI comprises the SF information (SFC Path NLRI: and it makes up an ordered list with other Service Indices of the SFF IP address.  For example, the SFC-PID 13890 is an ordered list of (1, 10.1.1.1, ‘FW’), (2, 11.1.1.1, “LB”), (3, 12.1.1.1, “DPI”).  Para. 22, 25).  

Shen fails to teach “establishing a second BGP connection to an upper-level SFF: determining that topology information in a first subdomain is synchronized, wherein the first network element is a top-level classifier (CF) in the first subdomain; generating a service digest of the first subdomain based on topology information of routing network elements in the first subdomain, wherein the service digest comprises an identifier of the first subdomain and a service type of the first subdomain; and sending a fourth BGP update message to the upper-level SFF, wherein the fourth BGP update message comprises the service digest”, among other limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 1, 3, 6, 9, 11, 13, 16, 19 and 21-32 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
6-30-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477